Title: To Benjamin Franklin from the “Chevalière” d’Eon, 24 January 1778
From: Eon de Beaumont, Charles-Geneviève-Louise-Auguste-André-Timothée, “chevalière” d’
To: Franklin, Benjamin


Monsieur
A Versailles ce 24. Janer. 1778.
J’ai été à Passy pour avoir l’honneur de vous voir, et vous feliciter sur les derniers Evenements arrivés en Amerique; mais vous etiez à Paris. Nous avons bu en votre absence à votre santé et à la liberté chez votre ami Mr. Rai de chaumont, qui ainsi que Madame Son Epouse et Madlle. sa fille m’ont faits la plus agreable réception. Je souhaite que la santé de la liberté portée par Madlle. D’Eon à trois lieues de Versailles, fasse tout le bien possible à l’amerique. Mon beau frere le chevalier O’Gorman arrive de la Bourgogne, il y retourne la semaine prochaine, il espere quand vous irez au printems prochain à Dijon que vous lui ferez le plaisir et l’honneur de vous arreter chez lui à Tonnerre. Je serois fort heureuse si je pouvois m’y trouver dans ce tems là, et vous y donner des preuves du sincere et respectueux attachement avec lequel je suis Monsieur Votre trés humble et trés obeissante servante.
La Che[valiè]re D’eon
 
Notation: Chevaliere D’Eon, 24 Janr. 1778.
